Title: To James Madison from James Monroe, 26 May 1794
From: Monroe, James
To: Madison, James


Dear Sir
Phila. May 26. 1794.
I have been with Mr. R. & have given him no final answer. The fact appears to be that the message to me was directly from the President, so that a decision settles it. He has also had an interview with Mr. Dayton.
May I request of you to go to Mr. Randolph, & settle the matter with him. I promised him you wod. in the course of ½ an hour. If it has not the approbation of my few friends & yourself in particular & certainly will decline it. Weigh therefore all circumstances, & paying as little regard to private considerations as shod. be, tell him for me what answer to give. I write in haste in the Senate, being engaged on the balance bill. Yr. friend & servt
Jas. Monroe
An answer must be given the President immediately.
